Citation Nr: 0827439	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record indicates that the veteran has been 
awarded Social Security Administration (SSA) disability 
benefits in 2006; however, none of the records relied upon by 
SSA in its determination has been associated with the claims 
folder. VA has a duty to obtain SSA records when it has 
actual notice that the veteran is receiving SSA benefits.  
See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Accordingly, action should be taken 
to contact the SSA and obtain and associate with the claims 
file copies of the veteran's records regarding SSA disability 
benefits, including the medical records upon which any 
decision was based.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain and associate 
with the claims file copies of the 
veteran's records regarding SSA disability 
benefits, including any SSA administrative 
decisions and the medical records upon 
which the decisions were based.

2.  Then, after conducting any additional 
indicated development, readjudicate the 
veteran's claim for entitlement to service 
connection for bipolar disorder.  If the 
benefit sought is not granted to the 
veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case and provide the veteran and her 
representative the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




